Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, filed August 17, 2021, are examined on the merits.
FINAL
RESPONSE TO ARGUMENTS
On page 6, Applicant’s summary for the interview conducted on August 17, 2021, is acknowleged.
On pages 6-9, Applicant argues the prior art of record does not disclose the amended limitation of “determining, by the computing system, a subsequent classification for the content item based on at least one or more social signals associated with the content item in response to a determination to monitor the content item based on the initial classification, the determination associated with uncertainty regarding the initial classification, the uncertainty associated with a range of values indicative of uncertainty regarding the initial classification.”  Applicant’s argument via claim amendment is persuasive, therefore, the rejection of claims 1-20 under 35 USC 103 has been withdrawn as necessitated by claim amendments.  The new limitation has been addressed by the citation of Garera et al. (Garera hereafter, US 9,195,910 B2) as necessitated by claim amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-4, 7, 9-14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamruddin (US 8,600,858 B1) in view of Garera et al. (Garera hereafter, US 9,195,910 B2).
Claim 1, Kamruddin discloses a computer-implemented method comprising:
training, by a computing system, a first machine learning model to determine an initial classification for a content item based on (Kamruddin, column 7, line 64, to column 8, line 6, e.g. the ingest module 220 processes 340 the social media message packet of the item by employing a natural language processor (NLP)…the natural language processor may have been trained using a set of sample social media message packets provided by an operator of the data analysis engine 205) one or more non-social signals associated with the content item (column 5, 57-67, e.g. item of social media content can include the content of a social media message packet (e.g., a tweet) and/or other associated metadata (e.g., identification information for the creator of the social media message packet, etc.)…a determination is made as to whether the creator…has been banned (interpreted as classification).  The disclosure is consistent with the description of “non-social signals” in paragraph [0028]);
determining, by the computing system, whether to monitor the content item based on the initial classification (Kamruddin, column 14, lines 37-50, e.g. module 965 monitors the picks over the duration of the context); and
However, Kamrudding does not disclose determining, by the computing system, a subsequent classification for the content item based on at least one or more social signals associated with the content item in response to a determination to monitor the content item based on the initial classification, the determination associated with uncertainty regarding the initial classification, the uncertainty associated with a range of values indicative of uncertainty regarding the initial classification.  
Garera discloses determining, by the computing system, a subsequent classification for the content item based on at least one or more social signals associated with the content item in response to a determination to monitor the content item based on the initial classification (column 10, lines 30-39, e.g. 400 unless implicated by changes to the training set as discussed below. In a like manner, high confidence classifications output from the classification model may likewise be excluded from being classified again unless implicated by changes to the training set, and column 14, lines 57-64, e.g. Subsequent classifications output by the model may then be identified as low confidence data and used for further processing as described herein using the confidence threshold selected as described herein, such as for submitting to a crowd sourcing forum for validation, identifying categories represented in the low confidence data for which training data is needed, or according to any of the methods described herein, and lines 33-41, e.g. the classifications 310 and classifications 308 may include less than all classifications in a given iteration of the methods disclosed herein, such that only data with a confidence score above a first threshold are deemed high confidence classifications 308 and only classifications with a confidence below a second threshold are deemed classifications 310, where the second threshold is below the first threshold and a nonzero quantity of classifications have confidence scores between the first and second thresholds). 
the determination associated with uncertainty regarding the initial classification, the uncertainty associated with a range of values indicative of uncertainty regarding the initial classification (column 6, lines 22-32, e.g. where resources for implementing the methods disclosed herein are limited, the number of classifications 310 selected for processing may be chosen in accordance with this capacity. For example, the M classifications with the lowest score (uncertainty) may be processed as classifications 310 with the remainder treated as high confidence classifications 308. In other embodiments, a threshold for the confidence score may be chosen such that X percent of the classifications have a score below the threshold and are used as classifications 310).
Garera discloses an invention that provides improved methods for incorporating both automated classification and human judgment in a highly effective manner (column 1, lines 34-37).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Garera to improve the 
 
Claim 2, Kamruddin in view of Garera discloses the one or more nonsocial signals include one or more of: content attributes or user attributes (Kamruddin, column 5, 57-67, e.g. item of social media content can include the content of a social media message packet (e.g., a tweet) and/or other associated metadata (e.g., identification information for the creator of the social media message packet, etc.).
Claim 3, Kamruddin in view of Garera discloses wherein the training a first machine learning model is further based on non-social signals associated with a plurality of content items (Kamruddin, column 7, line 64, to column 8, line 6, e.g. the ingest module 220 processes 340 the social media message packet of the item by employing a natural language processor (NLP)…the natural language processor may have been trained using a set of sample social media message packets provided by an operator of the data analysis engine 205).
Claim 4, Kamruddin in view of Garera discloses the one or more social signals include one or more of: comments or sentiment reactions (Kamruddin, column 10, lines 48-63, e.g. the sentiment module 222 generates sentiment information for one or more financial instruments. The sentiment information can be indicative of the bullishness or bearishness of a particular financial instrument as indicated by the items of social media content processed by the data analysis engine 205).
Claim 7, Kamruddin in view of Garera discloses the determining whether to monitor the content item based on the initial classification includes determining that a score for the content item associated with the initial classification satisfies a value or a range of values indicating uncertainty regarding whether the content item falls within the initial classification (Kamruddin, column 9, lines 60-67, e.g. the reliability analysis module 220 can perform a process for determining the reliability score for a creator of one or more items of social media content. Referring to FIG. 6, the figure illustrates a process for score for a creator of an item of social media content. In particular, the process begins with the reliability analysis module 220 identifying 605 the items of social media content generated by a particular user).
Claim 9, Kamruddin in view of Garera discloses the initial classification and the subsequent classification indicate whether the content item is a particular type of content item (Kamruddin, column 2, lines 38-44, e.g. By classifying content items in this manner, social media content discussing financial instruments, groups of financial instruments, financial sectors, financial sub-sectors, industries, sub-industries, and/or financial markets can be broken down into easily digested units for a viewing user (e.g., an investor, an analyst, a financial reporter, end user).
Claim 10, Kamruddin in view of Garera discloses the determining the subsequent classification for the content item is triggered based on satisfaction of a specified criterion (Kamruddin, column 18, lines 32-41, e.g. the job opportunities received by the performance module 970 may specify criteria that must be met in order for a user to be presented with the job opportunities. For example, a job opportunity may require that a user have expertise in a particular area, have an external reputation of a specific level, and also have a certain internal rank).
Claims 11-14, 16-18, and 20, Kamruddin in view of Garera discloses a system and a computer readable medium (Kamruddin, column 3, lines 40-56, e.g. computer system and machine-readable medium) for implementing the above cited method.


Claims 5, 6, 8, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamruddin (US 8,600,858 B1) in view of in view of Garera et al. (Garera hereafter, US 9,195,910 B2), as applied to claims 1-4, 7, 9-14, 16-18, and 20 above, in further view of Laks et al. (Laks hereafter, US 2016/0350675 A1).
Claim 5, Kamruddin in view of Garera discloses the claimed invention except for the limitation of training a second machine learning model based on social signals associated with a plurality of content items, and wherein the determining the subsequent classification for the content item is based on the 206 can develop a machine learning model (or classifier) to determine the probability that flagged content items include objectionable material. The machine learning model can be based on the features and associated feature values identified by the feature identification module 204) for the content item is based on the second machine learning model (pages 4-5, [0056], e.g. the machine learning module 206 can develop a first machine learning model for flagged content items including text, a second machine learning model for flagged content items including an image, a third machine learning model for flagged content items including video, a fourth machine learning model for flagged content items including a combination of text and an image, a fifth machine learning model for flagged content items including a combination of text and video).  Laks discloses an improved approach to identifying flagged content items including objectionable material overcomes disadvantages associated with conventional approaches (page 2, [0026]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Laks to improve the method of Kamruddin and Garera to identifying flagged content items including objectionable material overcomes disadvantages associated with conventional approaches.  Therefore, it would have been obvious to one of ordinary skill in the art to improve the method of Kamruddin and Garera B to identifying flagged content items including objectionable material overcomes disadvantages associated with conventional approaches.
Claim 6, Kamruddin in view of Garera and Laks discloses features for training the second machine learning model include one or more of: comment distribution, reaction distribution, comment content (Laks, page 9, [0092], e.g. a user posting a comment to the social networking system 630 that discusses an external system 620 or a web page 622a within the external system 620), or sharing distribution.
Claim 8, Kamruddin in view of Garera and Laks discloses the determining whether to monitor the content item is based on a third machine learning model (Laks, pages 4-5, [0056], e.g. a third machine 
Claims 15 and 19, Kamruddin in view of Garera and Laks discloses a system and a computer readable medium (Kamruddin, column 3, lines 40-56, e.g. computer system and machine-readable medium) for implementing the above cited method.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152